United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40286
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANCES JUANITA MERAZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-1454-2
                       --------------------

Before REAVLEY, JOLLY and OWEN, Circuit Judges

PER CURIAM:*

     Frances Juanita Meraz appeals the district court’s sentence

following her conviction of transporting illegal aliens for

private financial gain in violation of 8 U.S.C § 1324.      Meraz

contends that the enhancement of her sentence for “reckless

endangerment” pursuant to U.S.S.G. § 2L1.1(b)(5) was unreasonable

in light of United States v. Booker, 543 U.S. 220 (2005), because

she was not charged with reckless endangerment, she did not admit

reckless endangerment, and the facts supporting the enhancement


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40286
                                  -2-

were not proved to the jury.    She further asserts that the

district court’s failure to make factual findings and the lack of

any clear record supporting the enhancement renders the sentence

unreasonable and requires remand for resentencing.    Similarly,

she contends that remand is required because the district court

failed to make required factual findings regarding its denial of

her request for a minor role adjustment.

     Meraz’s arguments are without merit.    As Meraz was sentenced

after the decision in Booker, there was no requirement that any

sentencing facts be charged, admitted, or proved to a jury; the

district court was free to make factual findings in the same

manner as before Booker.    See United States v. Mares, 402 F.3d

511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

     Further, as the Government correctly points out, the

district court expressly adopted the findings of the Presentence

Report in its Statement of Reasons.    Adoption of the PSR is

appropriate.    See United States v. Peters, 283 F.3d 300, 314 (5th

Cir. 2002); United States v. Carreon, 11 F.3d 1225, 1231 (5th

Cir. 1994).    Meraz makes no argument to the contrary, other than

a conclusory assertion that the district court did not make

required factual findings.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.